Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to communications filed on 04/11/2022. Claims 1, 2, 4, 6, 7 and 9 are pending.

Response to Arguments
Applicant’s arguments, see Remarks pp. 9-13, filed 04/11/2022, with respect to rejection(s) under section 103 have been fully considered and are persuasive. The rejection(s) under section 103 of all claims has been withdrawn. 

Allowable Subject Matter
Claims 1, 2, 4, 6, 7, and 9 contain allowable subject matter. Patentability is subject to overcoming the issues under section 112 set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 6, and claims dependent therefrom, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

First, claims 1 and 6 recites the limitation "the guest agent" in lines 23 and 24, respectively. There is insufficient antecedent basis for this limitation(s) in the claim(s).

Second, claims 1 and 6 recite that “no DNS query is made and there is no opportunity for the guest agent to determine the corresponding domain name and, therefore, there is no opportunity to use the domain-name whitelist to validate the connection request.” The addition of this limitation(s) creates a contradiction within the claim, thereby making the claim indefinite. In particular, claims 1 and 6 also recite “extracting, by said agent, DNS data from a DNS reply to a DNS request.” This clause contradicts the newly added limitation because it expressly recites the existence of a DNS query. It also expressly recites that an agent extracting DNS data mapping an IP address to a domain. The extraction of such DNS data provides the agent with enough data (i.e., opportunity) to determine the domain name associated with the IP address (in the DNS query). Claims 1 and 6 further recites “attesting to and allowing the connection in an event the domain name is mapped to a process identity in a domain-name whitelist.” This clause contradicts the newly added limitation because it expressly recites the use of a domain-name whitelist to validate a connection request. It is recommended that applicant remove the amendments added in the filing dated 04/11/2022.

Third, claims 1 and 6, lines 11 and 12, respectively recite “a process identity.” It is unclear whether “a process identity” is the same identifier as the “process-instance identifier (PIID)” recited in claims 1 and 6, lines 14 and 15, respectively. If they are the same, it is recommended that applicant amend the claims to make the language identical.

Lastly, claims 1 and 6, lines 14 and 15, respectively, recite “a process-instance identifier (PIID)…” This limitation appears to be a step in the method and should be preceded by a verb. It is recommended that applicant insert “associating” in front of the limitation in question.

Conclusion
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN CHANG whose telephone number is (571)272-8631. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on (571)272-3749. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JULIAN CHANG
Examiner
Art Unit 2455



/Julian Chang/Examiner, Art Unit 2454                                                                                                                                                                                                        
/GLENTON B BURGESS/Supervisory Patent Examiner, Art Unit 2454